Citation Nr: 0316598	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury (as a result of a fall from the roof of a building).

2.  Entitlement to service connection for residuals of a left 
arm injury (as a result of a fall from the roof of a 
building).

3.  Entitlement to service connection for residuals of a 
right wrist and thumb injury (reportedly incurred in a motor 
vehicle accident).

4.  Entitlement to service connection for residuals of a back 
injury with paralysis of the right side (reportedly incurred 
in a motor vehicle accident).

5.  Entitlement to service connection for residuals of a 
gunshot wound of the left leg.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1954 to November 1958.  He asserts to have had 
additional active service in the United States Air Force from 
1959 to 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.

A hearing was held in Oakland, California, in October 2000, 
before a Veterans Law Judge, who is no longer with the Board.  
A transcript of the hearing has been associated with the 
veteran's claims folder.

This matter was previously before the Board in January 2001, 
when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In a Statement In Support Of Claim (VA Form 
21-4138) dated in June 2003, he requested that he be 
scheduled for a hearing before a Veterans Law Judge at the 
RO.  As noted above, the Veterans Law Judge that conducted 
the hearing in October 2000 is no longer with the Board.  
Therefore, while the Board sincerely regrets the delay, in 
order to afford the veteran due process, this case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the RO, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




